Mark Williams, Esq.
LAW OFFICES OF MARK E. WILLIAMS, P.C.
Suite 102, BankPacific Building
166 West Marine Corps Drive
Dededo, Guam 96929
Telephone: 637-9620
Facsimile: 637-9660

                               IN THE DISTRICT COURT OF GUAM
                                    BANKRUPTCY DIVISION


In Re:                                ) BC CASE NO.
                                      )
     BEACH RESORTS, LLC               )
                                      ) MOTION TO ALLOW THE USE
                Debtor-in-Possession. ) OF CASH COLLATERAL
                                      )
_____________________________________ )

         The Debtor filed a petition under Chapter 11 of Title 11, United States Bankruptcy Code

(“Bankruptcy Code”) on        July 27, 2021 (the “Petition Date”), and are currently Debtors-in-

Possession.

         The Debtor-in-Possession has continued in the management of their business and

possession of their property pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

         As of the Petition Date, Debtor is indebted under a secured debt agreement with the

Bank of Guam, and a recorded tax lien by the Guam Department of Revenue and Taxation.

(hereinafter referred to collectively as “Pre-Petition Secured Debts”).

         The Debtor-in-Possession respectfully presents that it is in critical need of its cash funds

on deposit during the pendency of their Chapter 11 case, in order to provide the Debtor-in-

Possession with the funds to use for the general operation of their business, to meet the needs

for working capital, and for such other general corporate purposes permitted by law. Debtor-




                 Case 21-00034 Document 7 Filed 07/27/21 Page 1 of 2
MOTION TO USE CASH COLLATERAL
Page 2



in-Possession must rely on these deposits, none of which is subject to the restrictions

applicable to the use of Cash Collateral, as defined under Section 363(a) of the Code.

       The Debtor-in-Possession further proposes to account in writing for all expenditures and

receipts to the creditors on a monthly basis and to the Court during the pendency of the

subject case, and to incur no major expenses without prior written consent of the Court.

       It is in the best interests of the Chapter 11 estate and to all creditors in this matter that

the Debtor-in-Possession’s business be kept in good condition, and continue to operate.

       To insure that advances necessary to permit the orderly continuation of the operation of

the business of the Debtor-in-Possession, and the management and preservation of its assets,

to maintain business relationships with vendors, suppliers and customers, and to have the

funds necessary to pay post-petition payroll, payroll taxes, utilities, insurance, overhead and

other expenses, it is necessary for the Debtor-in-Possession be authorized to use its Cash to

obtain sufficient working capital and liquidity required to preserve and maintain the going

concern values of the Debtor-in-Possession, and to a successful reorganization in this case.

       WHEREFORE, the Debtor-in-Possession moves this Honorable Court for an Order

authorizing the Debtors to use Cash Collateral as described in this motion, effective as of

July 27, 2021, a n d u p o n t h e t e r m s a n d c o n d i t i o n s s e t f o r t h h e r e i n , to

utilize proceeds from it’s ongoing business operations, including any cash proceeds from such

and accounts receivable. The Debtor-in-Possession prays to use such proceeds to meet

normal and customary operating expenses associated with business of the Debtor-in-

Possession.

Dated:__July 27, 2021                                 /s/ Mark Williams
                                                     Attorney for the Debtor-in-Possession



                Case 21-00034 Document 7 Filed 07/27/21 Page 2 of 2
